                      IN THE lI'.\!ITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVA~HA

KEVIN T. ROGERS,                                             CNILACTION
                      Plaintiff
       v
NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,
                     Defendant                               No. 18-50


                                  ~          ~
       AND NOW, this     26         day of   ~ ..           , 2019, upon review of the Report and

Recommendation of Carol Sandra Moore Wells, United States Magistrate Judge, it is hereby

ORDERED as follows:

       1.     The Report and Recommendation is APPROVED and ADOPTED.

       2.     Plaintiffs Request for Review is GRANTED.

       3.     This case is REMANDED to the Commissioner of Social Security, pursuant to
              sentence four of 42 U.S.C. § 405(g). On remand, the Administrative Law Judge
              shall (I) reconsider the weight to be accorded the opinions of Dr. Alcera and
              therapist Gaines and Dr. Banks and, if necessary, obtain an updated opinion from a
              State agency consultant based on the entire medical record; (2) reconsider whether
              Plaintiff satisfies the criteria for Listing of Impairments 12.03, 12.04 and/or 12.06;
              and (3) if necessary, formulate a new mental h alth RFC assessment and submit
              those restrictions to a vocational expert.



                                             BYTHE~YJ

                                             ------     I
                                                           //uA____ ~~
                                              ohn R. Padova, J.                                        '




  EN1•D FEB 2 6 Z.019
